Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to Applicant’s amendment submitted on May 29, 2022.
	Claims 1-2, 4-11, 13-18, and 20 are pending in the application.

Response to Arguments/Remarks
Double Patenting
Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,567,470 (“Patent ‘470”). 
Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,979,484 (“Patent ‘484”). 
	Applicant’s submitted that the rejection be held in abeyance pending disposition of the present application.  Applicant’s response is an incomplete response and the rejections have been maintained.
See MPEP 804.  A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  

Claim Rejections - 35 USC § 112
Claims 11-17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendment has addressed the rejection, and accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-2 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. US Patent No. 7,987,194, in view of Guedalia et al. US Patent No. 6,148,333 and Breau et al. US Patent No. 8,656,449.
Claims 11, 13-19 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh, US Publication No. 2007/0180147, in view of Walker et al. US Patent No. 7,987,194, Paperny et al US Patent No. 7,559,034, Guedalia et al. US Patent No. 6,148,333 (“Guedalia”), and Breau et al. US Patent No. 8,656,449.  
Applicant’s amendments to claims 1, 11, and 18 have overcome the prior rejections.  Therefore, the prior rejection has been withdrawn.  Schmidt et al. US Publication No. 2003/0115354 has been further applied to teach a policy identifying a subscriber device.  The examiner also notes Schmidt et al. US Patent No. 7,328,266, the corresponding patent, which is published on February 5, 2008 and further discloses subject matter in claim 1, “policy information includes an IP address of the subscriber’s device.” 
New grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,567,470 (“Patent ‘470”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘470 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art. 
Instant Application
Patent ‘470
1. A method, comprising: 

detecting a request, from a subscriber device, for content comprising an originally requested webpage;
1.  A method, comprising: 

detecting a request for content comprising an originally requested webpage;  

determining that a webpage redirect can be 
issued to a web browser of a subscriber;  
generating additional content comprising a watermark based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; 
retrieving a watermark delivery policy from a management device, wherein the watermark delivery policy is defined based on an Internet Protocol address of the subscriber;  

when it is determined that the subscriber can receive a watermark based on the watermark 
delivery policy associated with the Internet Protocol address of the subscriber, generating additional content comprising the watermark in a second frame;  
overlaying the additional content comprising the watermark over the content of the originally requested webpage to create a composite webpage; and 
overlaying the second frame comprising the watermark over the content of the originally requested webpage in a first frame to create a composite webpage prior to providing the composite webpage to the web browser of the 
subscriber; and 
loading the composite webpage on a web browser of the subscriber device with the watermark displayed in a portion of the composite webpage.
loading the composite webpage on the web browser with the watermark displayed in a portion of the composite webpage.


Instant Application
Patent ‘470
18. A system, comprising: 

a proxy server comprising a composite webpage comprising a watermark and the originally requested webpage, 

wherein the proxy server is operable to: 
13.  A system, comprising: 

a data processing system utilized by a subscriber of an Internet service, the data processing system comprises a web browser that initiates a request for an originally requested webpage;  and 

a proxy server communicably coupled to the data processing system, the proxy server comprising a composite webpage comprising a watermark and the originally requested webpage, 

wherein the proxy server is operable to: 
detect, from a subscriber device, a request for the originally requested webpage; 
detect a request for the originally requested webpage;  

retrieve a watermark delivery policy from a management device, wherein the watermark delivery policy is defined based on an Internet Protocol address of the subscriber;  
retrieve a first content comprising the originally requested webpage in a first frame when it is determined a webpage redirect can be issued to the subscriber's web browser; 
retrieve a first content comprising the originally requested webpage in a first frame when it is 
determined a webpage redirect can be issued to the subscribers web browser;  
overlay the watermark stored in a second frame as a second content over the first content to form the composite webpage based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; and
overlay the watermark stored in a second frame as a second content over the first content to form the composite webpage, when it is determined that the subscriber can receive a watermark based on the watermark delivery policy associated with the Internet Protocol address of the subscriber, and prior to providing the composite webpage to the web browser of the subscriber;  and
load the composite webpage on the web browser with the watermark displayed in a portion of the composite webpage.
load the composite webpage on the web browser with the watermark displayed in a portion of the composite webpage.


Claims of Patent ‘490 do not expressly teach that the request is from a subscriber device and the web browser being of the subscriber device as recited in claims 1 and 13.  However, Schmidt discloses a request, from a subscriber device, for content; retrieving a policy identifying the subscriber device; and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  Subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage and present the requested webpage on a device of the subscriber.
Claims 2-10 are unpatentable over claims 1-8 of Patent '470.
Claims 11-17 are unpatentable over claims 9-12 of Patent '470.  Patent ‘490 discloses the policy identifying the subscriber but not the subscriber device.  However, Schmidt discloses retrieving a policy identifying the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  Subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have correlated the policy to the address of the device so that the policy may be implemented based on the device of the subscriber.
Claim 19 is unpatentable over claim 13 of Patent '470.
Claim 20 is unpatentable over claims 5 and 13 of Patent '470.  Claims 5 and 13 disclose the identical subject matter of claim 20, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have implemented a hyperlink to provide convenient access to additional content and/or information associated with the watermark.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,979,484 (“Patent ‘484”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘484 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘484
1. A method, comprising: 

detecting a request, from a subscriber device, for content comprising an originally requested webpage; 
1. A method, comprising: 

detecting a request for content comprising an originally requested webpage; 

generating additional content comprising a watermark based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; 
retrieving a watermark delivery policy from a management device;

when it is determined that a subscriber can receive a watermark based on the watermark delivery policy defined based on an Internet Protocol address of the subscriber, generating additional content comprising the watermark in a second frame;
overlaying the additional content comprising the watermark over the content of the originally requested webpage to create a composite webpage; and 
overlaying the second frame comprising the watermark over the content of the originally requested webpage in a first frame to create a composite webpage; and 
loading the composite webpage on a web browser of the subscriber device with the watermark displayed in a portion of the composite webpage.
loading the composite webpage on the web browser with the watermark displayed in a portion of the composite webpage.


Instant Application
Patent ‘484
18. A system, comprising: 

a proxy server comprising a composite webpage comprising a watermark and the originally requested webpage, 

wherein the proxy server is operable to: 
 16. A system, comprising: 

a data processing system utilized by a subscriber of an Internet service, the data processing system comprises a web browser that initiates a request for an originally requested webpage; and 

a proxy server communicably coupled to the data processing system, the proxy server comprising a composite webpage comprising a watermark and the originally requested webpage, wherein the proxy server is operable to: 
detect a request, from a subscriber device, for the originally requested webpage; 
detect a request for the originally requested webpage; 
retrieve a first content comprising the originally requested webpage in a first frame when it is determined a webpage redirect can be issued to the subscriber's web browser; 
 retrieve a first content comprising the originally requested webpage in a first frame when it is determined a webpage redirect can be issued to the subscriber's web browser; 
overlay the watermark stored in a second frame as a second content over the first content to form the composite webpage based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; and 
retrieve a watermark delivery policy from a management device;

overlay the watermark stored in a second frame as a second content over the first content to form the composite webpage, when it is determined that the subscriber can receive a watermark based on the watermark delivery policy defined based on the Internet Protocol address of the subscriber; and 
load the composite webpage on a web browser of the subscriber device with the watermark displayed in a portion of the composite webpage.
load the composite webpage on the web browser with the watermark displayed in a portion of the composite webpage.


Claims 1 and 16 of Patent ‘484 do not expressly teach that the request is from a subscriber device and the web browser being of the subscriber device.  However, Schmidt discloses a request, from a subscriber device, for content, retrieving a policy identifying the subscriber device, and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  Subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications.  para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage and present the requested webpage on a device of the subscriber.
Claims 2-10 are unpatentable over claims 1-9 of Patent '470.
Claims 11-17 are unpatentable over claims 10-15 of Patent '470.
Claims 18-20 are unpatentable over claims 16-17 of Patent '470.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”) in view of Guedalia et al. US Patent No. 6,148,333 (“Guedalia”) and Walker et al. US Patent No. 7,987,194 (“Walker”).

Regarding claim 1, Schmidt teaches a method, comprising: 
detecting a request, from a subscriber device, for content comprising an originally requested webpage (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  clam 8.  original World Wide Web destination); 
generating additional content based on a delivery policy identifying the subscriber device (para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications.  para. [0026] forces delivery of specially-composed Web Wide Web browser pages to the subscriber.  para. [0044] deliver individual content to specified users or groups with individually tailored policies. para. [0065] engine accepts connections for pages that may need to be replace, parses URL.  para. [0100] any policy that it has cached for that IP address) and retrieved from a management device (para. [0065] management engine receives and stores policy from the system.  para. [0100] sends a request to the address management device, along with a unique identifier for any policy.  para. [0101] send new policy information to the directing device.  para. [0103] consolidating and management device will send policy information to the redirecting device).
Schmidt does not teach that the additional content comprises a watermark and the delivery policy is a watermark delivery policy.  
Schmidt does not teach overlaying the additional content comprising the watermark over the content of the originally requested webpage to create a composite webpage; and loading a composite webpage on a web browser of the subscriber device with the object displayed in a portion of the composite webpage.
Guedalia teaches generating content comprising a watermark based on a watermark delivery policy (col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schmidt with Guedalia’s disclosure to include a watermark as a message delivered to the subscriber.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional content such as a company’s logo, which serves as a type of advertisement, and provide protection for copyrighted content (col. 10, lines 41-47).
Walker teaches a method, comprising: 
detecting a request for content comprising an originally requested webpage (col. 5, lines 20-25.  receive requests… and provide or present information (e.g. domain pages and content)); 
generating additional content comprising an object (col. 5, lines 40-43. retrieve one or more ads.  col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page. col. 12, line 35-50. ad portion implemented as HTML element); 
overlaying the additional content comprising the object over content of an originally requested webpage to create a composite webpage (col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay.); and 
loading the composite webpage on the web browser with the object displayed in a portion of the composite webpage (col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  
Schmidt describes providing messages such as ad content and banners (para. [0012] ad content.  para. [0044] individual content, banner.  para. [0046] banners) and providing the original web page after transmitting the message.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schmidt and Guedalia with Walker’s disclosure of overlaying additional content over content of an originally requested webpage to create a composite webpage such that the watermark is overlaid over content of an originally requested webpage to create a composite webpage.  One of ordinary skill in the art would have been motivated to do for purposes of providing efficient delivery and presenting of the original webpage and the additional content. 

Regarding claim 2, Schmidt in view of Schmidt and Guedalia teach the method of claim 1, comprising determining that a webpage redirect can be issued to a web browser of the subscriber (Schmidt: claim 1.  determine if it is possible to send a redirection).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Schmidt, Guedalia, and Brown et al. US Publication No. 2003/0128234 (“Brown”).

Regarding claim 4, Schmidt does not teach the method of claim 1, wherein overlaying the watermark over the content comprising the originally requested webpage comprises merging the watermark into a same frame as the content comprising the originally requested webpage.
Brown teaches merging a watermark into a same frame as content comprising a webpage (para. [0049] filler may be an advertisement, watermarks.  para. [0051] finds white space having a size that can accommodate the secondary Web page and pops the secondary Web page content into the area.  para. [0053] advertising content repositioned within the current frame containing the primary Web page.).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Brown’s disclosure of merging of the watermark into a same frame as content so that the watermark is merged into a same frame as the content comprising the originally requested webpage.  One of ordinary skill in the art would have been motivated to do so in order to have efficiently utilized display areas and maximizing the ability to display watermarks (para. [0052]).

Claims 5, 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Schmidt, Guedalia, and Criddle US Patent Publication No. 2006/0004630 (“Criddle”).

Regarding claim 5, Schmidt does not teach the method of claim 1, wherein the watermark is transparent.
Criddle teaches a transparent watermark (para. [0027] digital watermark advertisement, semi-transparent image).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Criddle’s disclosure of a transparent watermark advertisement. One of ordinary skill in the art would have been motivated to do so because it would have been desirable to have provided advertisements that minimized content distractions (para. [0027]).

Regarding claim 7, Schmidt does not teach the method of claim 1, wherein the watermark comprises a hyperlink redirecting the subscriber to another content upon the subscriber clicking on the hyperlink.
Criddle teaches watermark comprising a hyperlink redirecting a subscriber to a third content upon the subscriber clicking on the hyperlink (para. [0030]-[0031] linking to another web site, link 210 of the digital watermark advertisement 208 links to another web location).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Criddle’s disclosure of a watermark comprising a hyperlink redirecting a subscriber such that the watermark of the suggested system comprises a hyperlink redirecting the subscriber to a third content upon the subscriber clicking on the hyperlink.  One of ordinary skill in the art would have been motivated to do so in order to have similarly provided additional information related to an advertisement.

Regarding claim 8, Schmidt does not teach the method of claim 1, wherein the watermark is positioned at a portion of the content comprising the watermark, wherein the portion is one of a top, bottom, left, right, and center portion.
Criddle teaches watermark is positioned at a portion of the content comprising the watermark, wherein the portion is one of a top, bottom, left, right, and center portion (para. [0027]; fig. 2-3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Criddle’s disclosure of a watermark positioned at a portion of the content comprising the watermark, wherein the portion is one of a top, bottom, left, right, and center portion.  One of ordinary skill in the art would have been motivated to do so in order to have minimized content distractions (para. [0027]).

Regarding claim 9, Schmidt does not teach the method of claim 1, wherein the watermark remains in a same position between the content comprising the originally requested webpage and the additional content comprising the watermark.
Criddle teaches watermark that remains in a same position between the content comprising the originally requested webpage and the content comprising the watermark (para. [0027]-[0028]; fig. 2-3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Criddle’s disclosure of a watermark that remains in a same position between the content comprising the originally requested webpage and the content comprising the watermark.  One of ordinary skill in the art would have been motivated to do so in order to have minimized content distractions (para. [0027]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Schmidt, Guedalia, and Markowitz et al. US Patent No. 6,311,185 (“Markowitz”).

Regarding claim 6, Schmidt does not teach the method of claim 1, wherein the content comprising the originally requested webpage is displayed through the watermark in the additional content comprising the watermark.
	Markowitz teaches content comprising an originally requested webpage displayed through a watermark in content comprising the watermark (col. 3, lines 38-49.  modifies original HTML data to apply the advertisement.  small semi-transparent logo can be placed on top of the original Web page).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schmidt and Guedalia with Markowitz’s disclosure such that the content comprising an originally requested webpage is displayed through the watermark in content comprising the watermark.  One of ordinary skill in the art would have been motivated to do so in order to have provided a benefit of adding content without obscuring information on the original Web page (col. 2, lines 10-15).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Schmidt, Guedalia, and Hamzy et al. US Patent No. 6,636,247 (“Hamzy”).

Regarding claim 10, Schmidt does not teach the method of claim 1, wherein the content comprising the originally requested webpage becomes active in the additional content comprising the watermark upon the subscriber clicking on the watermark.
Hamzy teaches content comprising a web page that becomes active in a second content comprising the watermark upon a user clicking on a watermark (col. 5, lines 55-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schmidt and Guedalia with Hamzy’s disclosure of content becoming active in content comprising the watermark upon a user clicking on a watermark such that the originally requested webpage becomes active in the content comprising the watermark upon the subscriber clicking on the watermark.  One of ordinary skill in the art would have been motivated to implement Hamzy in order to have increased the likelihood that the watermark is recognized by a user.

Claims 11, 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh, US Publication No. 2007/0180147 (“Leigh”), in view of Walker et al. US Patent No. 7,987,194 (“Walker”), Paperny et al US Patent No. 7,559,034 (“Paperny”), Guedalia et al. US Patent No. 6,148,333 (“Guedalia”), and Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”).

Regarding claim 11, Leigh teaches a method, comprising:
retrieving first content from a destination server, the first content comprising an originally requested webpage in a first frame when it is determined that a webpage redirect can be issued to a subscriber’s web browser (para. [0029] if the response is a web page, the response data is modified by inserting a Javscript or other code fragment… para. [0032] Web client/browser redirected to a resource on portal 110 which contains ad request frame and an HTML content frame.  browser is directed to page with HTML content frame).
Leigh does not teach:
overlaying a watermark stored in a second frame as a second content over the first content to form a composite webpage based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; and 
loading the composite webpage on the web browser of the subscriber device with the watermark displayed in a portion of the composite webpage.
Walker teaches overlaying an object stored in a second frame as a second content over a first content to form a composite webpage and loading the composite webpage on the web browser with the object displayed in a portion of the composite webpage (col. 5, lines 40-43; col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230, overlay is opaque or partially transparent.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay. col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Leigh with Walker’s disclosure of overlaying of the second frame comprising the object over content of a originally requested webpage in a first frame to create the composite webpage prior to providing the composite webpage to the web browser of the subscriber and loading the composite webpage on the web browser with the object displayed in a portion of the composite webpage.  One of ordinary skill in the art would have been motivated to do so in order to have provided the capability to provide a webpage with integrated ads from one or more advertisers such that the ads are displayed without request from a user device.
Paperny teaches overlaying an object as a second content over a first content to form a composite webpage based on a delivery policy identifying a subscriber (col. 16, lines 36-43. object such as text, 2D graphics, pictures. col. 3, lines 54-56; col. 13, lines 59-62.  overlaying process may be initiated according to situational value, e.g. IP address of user.  col. 20, lines 10-16, col. 21, lines 36-39.  layer used to place additional content on top of the window content. col. 22, lines 39-54.  transparent transition of an overlay plane containing an image overlaid with a Web page).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Leigh and Walker with Paperny’s disclosure such that the overlaying the object in the second frame occurs when it is determined that the subscriber can receive the object.  One of ordinary skill in the art would have been motivated to do so in order to have controlled the presenting of relevant information based on various events and user attributes.  
Guedalia teaches a watermark and a watermark delivery policy (col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leigh, Walker, and Paperny with Guedalia’s disclosure of providing a watermark based on a policy such that a watermark is the object that is in the second frame and for the overlaying the object in the second frame as taught by the combination to occur when it is determined that the subscriber can receive a watermark based on a policy associated with an Internet Protocol address associated with a subscriber.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional content such as a company’s logo, which serves as a type of advertisement content, and provide protection for copyrighted content (col. 10, lines 41-47).
Schmidt teaches detecting a request, from a subscriber device, for content comprising an originally requested webpage (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  clam 8.  original World Wide Web destination); generating additional content based on a delivery policy identifying the subscriber device (para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications.  para. [0026] forces delivery of specially-composed Web Wide Web browser pages to the subscriber.  para. [0044] deliver individual content to specified users or groups with individually tailored policies. para. [0065] engine accepts connections for pages that may need to be replace, parses URL) and retrieved from a management device (para. [0065] management engine receives and stores policy from the system.  para. [0100] sends a request to the address management device, along with a unique identifier for any policy.  para. [0101] send new policy information to the directing device.  para. [0103] consolidating and management device will send policy information to the redirecting device).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leigh, Walker, and Guedalia with Schmidt’s disclosure of providing a delivery policy identify a subscriber device and retrieved from a management device.  One of ordinary skill in the art would have been motivated to do so in order to have enabled the policy to be accessible by other devices in the network and correlated the policy to the address of the device so that the policy may be enforced based on the device of the subscriber.

Regarding claim 18, Leigh teaches a system, comprising:
a proxy server communicably coupled to the data processing system, the proxy server comprising a composite webpage comprising an object and the webpage (para. [0057] proxy server. para. [0053], [0055] modified web page), wherein the proxy server is operable to:
detect a request, from a subscriber device, for the originally requested webpage (para. [0027] request from web client/browser.  para. [0029] request is received from a web client 101); 
retrieve a first content comprising an originally requested webpage in a first frame when it is determined a webpage redirect can be issued to the subscriber’s web browser (para. [0029] if the response is a web page, the response data is modified by inserting a Javscript or other code fragment… para. [0032] Web client/browser redirected to a resource on portal 110 which contains ad request frame and an HTML content frame.  browser is directed to page with HTML content frame).
Leigh does not teach:
overlaying the watermark stored in a second frame as a second content over the first content to form a composite webpage based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; and
loading a composite webpage on the web browser of the subscriber device with the watermark displayed in a portion of the composite webpage.
Walker teaches overlaying an object stored in a second frame as a second content over a first content to form a composite webpage; and loading the composite webpage on the web browser with the object displayed in a portion of the composite webpage (col. 5, lines 40-43; col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  Ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230, overlay is opaque or partially transparent.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay. col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of overlaying of the second frame comprising the object over content of a originally requested webpage in a first frame to create the composite webpage and loading the composite webpage on the web browser with the object displayed in a portion of the composite webpage.  One of ordinary skill in the art would have been motivated to do so in order to have provided the capability to provide a webpage with integrated ads from one or more advertisers such that the ads are displayed without request from a user device.
Paperny teaches overlaying an object as a second content over a first content to form a composite webpage based on a delivery policy identifying the subscriber (col. 16, lines 36-43. object such as text, 2D graphics, pictures. col. 3, lines 54-56; col. 13, lines 59-62.  overlaying process may be initiated according to situational value, e.g. IP address of user.  col. 20, lines 10-16, col. 21, lines 36-39.  layer used to place additional content on top of the window content. col. 22, lines 39-54.  transparent transition of an overlay plane containing an image overlaid with a Web page).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Leigh and Walker with Paperny’s disclosure such that the overlaying the object in the second frame occurs when it is determined that the subscriber can receive the object.  One of ordinary skill in the art would have been motivated to do so in order to have controlled the presenting of relevant information based on various events and user attributes.  
Guedalia teaches a watermark and a watermark delivery policy (col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leigh, Walker, and Paperny with Guedalia’s disclosure of providing a watermark based on a policy such that a watermark is the object that is in the second frame and for the overlaying the object in the second frame to occur when it is determined that the subscriber can receive a watermark based on a policy associated with an Internet Protocol address associated with a subscriber.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional content such as a company’s logo, which serves as a type of advertisement content, and provided protection for copyrighted content (col. 10, lines 41-47).
Schmidt teaches detecting a request, from a subscriber device, for content comprising an originally requested webpage (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  clam 8.  original World Wide Web destination); generating additional content based on a delivery policy identifying the subscriber device (para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications.  para. [0026] forces delivery of specially-composed Web Wide Web browser pages to the subscriber.  para. [0044] deliver individual content to specified users or groups with individually tailored policies. para. [0065] engine accepts connections for pages that may need to be replace, parses URL) and retrieved from a management device (para. [0065] management engine receives and stores policy from the system.  para. [0100] sends a request to the address management device, along with a unique identifier for any policy.  para. [0101] send new policy information to the directing device.  para. [0103] consolidating and management device will send policy information to the redirecting device).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leigh, Walker, and Guedalia with Schmidt’s disclosure of providing a delivery policy identify a subscriber device and retrieved from a management device.  One of ordinary skill in the art would have been motivated to do so in order to have enabled the policy to be accessible by other devices in the network and correlated the policy to the address of the device so that the policy may be enforced based on the device of the subscriber.

Regarding claim 13, Leigh does not teach the method of claim 11, wherein overlaying the watermark stored in the second frame as the second content over the first content to form the composite webpage occurs prior to providing the composite webpage to the web browser of the subscriber.
Walker teaches overlaying an object stored in a second frame as a second content over a first content to form a composite webpage prior to providing the composite webpage to the web browser of the subscriber (col. 5, lines 40-43; col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  Ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230, overlay is opaque or partially transparent.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay. col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of overlaying of the second frame comprising the object over content of a originally requested webpage in a first frame to create the composite webpage prior to providing the composite webpage to the web browser of the subscriber.  One of ordinary skill in the art would have been motivated to do so in order to have provided the capability to provide a webpage with integrated ads from one or more advertisers such that the ads are displayed without request from a user device.

Regarding claim 14, Leigh, Walker, Paperny, Guedalia, and Schmidt teach the method of claim 11, comprising connecting to the destination server via an Internet Protocol-based connection. (Leigh: para. [0053] target web server 120 receives the web page request and sends the web page back to proxy server 111 via the Internet.). Page 16 of 18 Docket No. Perftech0012008-C3

Regarding claim 15, Leigh, Walker, Paperny, Guedalia, and Schmidt teach the method of claim 11, comprising generating the second content comprising the watermark in the second frame (Paperny: col. 22, lines 39-54.  transparent transition of an overlay plane containing an image overlaid with a Web page.  Guedalia: col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements). 

Regarding claim 16, Leigh, Walker, Paperny, Guedalia, and Schmidt teach the method of claim 15, comprising generating the second content if the subscriber can receive the watermark (Paperny: col. 22, lines 39-54.  transparent transition of an overlay plane containing an image overlaid with a Web page.  Guedalia: col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements). 

Regarding claim 17, Leigh, Walker, Paperny, Guedalia, and Schmidt teach the method of claim 11, comprising sending the second content to the subscriber (Leigh: para. [0032] page executed by web browser to generate HTML web page which includes inserted ad).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh, in view of Walker, Paperny, Guedalia, Schmidt, and Criddle US Patent Publication No. 2006/0004630 (“Criddle”).

Regarding claim 20, Leigh does not teach the system of claim 18, wherein the watermark comprises a hyperlink redirecting the subscriber to another content upon the subscriber clicking on the hyperlink.
Criddle teaches watermark comprising a hyperlink redirecting a subscriber to a third content upon the subscriber clicking on the hyperlink (para. [0030]-[0031] linking to another web site, link 210 of the digital watermark advertisement 208 links to another web location).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Criddle’s disclosure of a watermark comprising a hyperlink redirecting a subscriber to a third content upon the subscriber clicking on the hyperlink such that the watermark of the suggested system comprises a hyperlink redirecting the subscriber to a third content upon the subscriber clicking on the hyperlink.  One of ordinary skill in the art would have been motivated to do so in order to have similarly provided additional information related to an advertisement.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Plamondon US Patent Publication No. 2008/0228938 (para. [0491] policies based on the identification or type of user, client.  policies based on…source and destination addresses and ports, and TCP or IP options. policies based on any attributes or characteristics of a client 102

Gorti et al. US Patent Publication No. 2020/0380534 (para. [0006] proxy agent… enforces user’s policies and communicates user preferences for personalization.  para. [0049] profile configuration to specify policies… claim 1.  applying the profile policies and preferences to the advertisement to determine whether to permit the advertisement to be sent to the mobile device), 

Dobbins et al. US Patent Publication No. 2002/0066033 teaches a method, comprising: detecting a request, from a subscriber device, for content comprising an originally requested webpage (para. [0022] subscriber first attempt to gain access to the network through browser 10, subscriber’s requested URL); generating additional content based on a delivery policy identifying the subscriber (para. [0024] after retrieving… policies controlling the subscriber’s ability to gain access to specific content and network resources…  upon retrieving the acknowledgement, the EJB retrieves the subscriber’s profile.  identification of data that may be used to reconstruct the subscriber’s portal.  para. [0036] policies and the portal are inherently correlated.  portal is an accurate reflection of the policies. para. [0037] accesses the subscriber’s profile via service integration engine 60 and renders HTML pages with content… in accordance with the subscriber’s subscription information) and retrieved from a management device (para. [0020] data organization entity (DOE), e.g. directory server, 80.  para. [0023] session EJF notifies switch 20 which will retrieve policies associated with the subscriber from DOE 80.), and loading a composite webpage on a web browser of the subscriber device with the object displayed in a portion of the composite webpage (para. [0024] dynamically construct the subscriber’s portal, tailored to the subscriber’s preferences.  para. [0026] portal has been generated. transmitted back to the subscriber’s web browser. claim 1.  generate a portal Web page based on a set of content element data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445